Citation Nr: 0502375	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression, 
claimed to be secondary to the service-connected low back 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  

A hearing was held in February 2004, before the undersigned 
Acting Veterans Law Judge sitting in Waco, Texas, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for depression that he claims is related to his 
service-connected low back strain.  Service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2004).  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that entitlement to service 
connection may be granted for aggravation of a nonservice-
connected condition by a service- connected condition.  This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).

VA examined the veteran in December 2000 regarding this 
issue, but the examiner's opinion in the report ambiguous.  
The veteran is currently receiving service-connection 
benefits for low back strain.  He also has a nonservice-
connected cervical spine disorder.  The December 2000 VA 
examiner diagnosed the veteran with an adjustment disorder of 
adult life with mixed emotional features.  The physician 
recommended that the veteran was suffering from depression 
secondary to him not being able to work because of his back 
problems.  This has brought down his self-esteem and self-
confidence, and he was probably going through adjustment due 
to that disorder. 

For the purposes of secondary service connection, entitlement 
may be established for disability caused or worsened by 
service-connected disability.  Consequently, additional 
inquiry is necessary before the Board can fairly decide the 
veteran's case.  In view of the foregoing, this case is 
remanded to the RO for the following actions:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for service 
connection for depression secondary to 
low back strain, and of what information 
or evidence the veteran should provide 
and what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. § 
5103(a) (West 2002) and any applicable 
legal precedent.  

2.  The RO should obtain the veteran's 
medical records regarding treatment for 
depression dated since the August 2002 
statement of the case was issued from the 
VA Medical Center.

3.  The RO should ask examiner who 
conducted the December 2000 VA 
examination to provide an addendum to the 
examination report in order to clarify 
the opinion regarding the etiology of the 
veteran's depression.  If that examiner 
is no longer available, the RO should 
schedule the veteran for another 
examination.  Either the examiner who 
conducted the December 2000 VA 
examination or the new examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(a probability of 50 percent or more) 
that the veteran's depression was caused 
or worsened by the service-connected low 
back strain.  The clinical basis for that 
determination should be set forth in 
detail.  The claims folders should be 
made available for use in studying the 
case.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




